 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT A. GIBBS,                                    No. 2:18-cv-2262-MCE-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    COUNTY OF SHASTA, et al.,
15                        Defendants.
16

17          Plaintiff is a county jail inmate proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On August 28, 2018, the court informed him that to proceed with a civil action,

19   he must pay the $400 filing fee required by 28 U.S.C. § 1914(a) or request leave to proceed in

20   forma pauperis and submit the affidavit and trust account statement required by 28 U.S.C.

21   § 1915(a). Plaintiff has neither paid the fee nor applied for leave to proceed in forma pauperis.

22   Instead, plaintiff has filed a request to waive or defer payment of the filing fee because the Shasta

23   County Jail is unable to forward the filing fee to the court from plaintiff’s account. ECF No. 6.

24          If plaintiff cannot pay the filing fee, he must apply for leave to proceed in forma pauperis.

25   If the court grants plaintiff’s application for leave to proceed in forma pauperis, it will also direct

26   Jail officials to forward partial payments toward the filing fee from plaintiff’s trust account. The

27   issue of whether the Jail can or will comply with such an order need not be resolved now, and

28   does not preclude plaintiff from requesting leave to proceed in forma pauperis.
                                                         1
 1          Accordingly, plaintiff has another 30 days from the date of service of this order to submit
 2   either the filing fee or the application required by § 1915(a). The Clerk of the Court is directed to
 3   mail to plaintiff a form application for leave to proceed in forma pauperis. Failure to comply with
 4   this order may result in the dismissal of this action.
 5          So ordered.
 6   Dated: October 10, 2018.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
